Citation Nr: 0637323	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left leg nerve 
problems due to an undiagnosed illness.

2.  Entitlement to service connection for right leg nerve 
problems due to an undiagnosed illness.

3.  Entitlement to service connection for an adjustment 
disorder with depressive disorder (claimed as nervous 
condition and depression).

4.  Whether new and material evidence to reopen a claim for 
service connection for degenerative disc disease of C4-5 and 
C6-7 with intervertebral disc of C7-T1, to include as due to 
an undiagnosed illness, has been received.

5.  Entitlement to service connection for fibromyalgia.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1973, and from July 1991 to January 1992.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 decision.  In 
December 2004, the Board remanded the matters for additional 
development.

Service connection for degenerative disc disease of C4-5 and 
C6-7 was initially denied by the RO in a January 1998 rating 
action.  The veteran was notified of that determination, but 
did not appeal.  In the June 2002 rating decision on appeal, 
the RO addressed the underlying question of service 
connection for degenerative disc disease of C4-5 and C6-7 
with intervertebral disc of C7-T1, without specifically 
addressing the pertinent legal authority governing finality 
and petitions to reopen previously denied claims.  See 
38 U.S.C.A. §§  5108, 7104 (2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).  Whether a previously denied claim 
should be reopened and reconsidered is a jurisdictional 
matter that must be addressed before the Board may consider 
the underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Hence, the Board has 
characterized the issue, accordingly, as on the title page.

In a July 2006 statement, the veteran raised the issue of 
entitlement to an increased disability evaluation for his 
service-connected atherosclerotic heart disease.  That issue 
is referred to the RO for appropriate action.  

The issues of service connection for fibromyalgia, and to 
reopen the claim for service connection for degenerative disc 
disease of C4-5 and C6-7 with intervertebral disc of C7-T1, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  There is no competent evidence that the veteran is 
currently diagnosed with nerve problems affecting the right 
or left legs.  

3.  It is at least as likely as not that a current adjustment 
disorder with depressive disorder is due to or aggravated by 
a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for left leg nerve problems, to 
include as due to an undiagnosed illness, is not established.  
38 U.S.C.A. § 1110, 1117 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

2.  Service connection for right leg nerve problems, to 
include as due to an undiagnosed illness, is not established.  
38 U.S.C.A. § 1110, 1117 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

3.  Service connection for adjustment disorder with 
depressive disorder, as secondary to a service-connected 
disability, has been established.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in May 2001, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims decided herein; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  The AOJ subsequently readjudicated the claim 
based on all the evidence in June 2006, without taint from 
prior adjudications.  Thus, the veteran was not precluded 
from participating effectively in the processing of his 
claims and any deficiency in the notice did not affect the 
essential fairness of the decision. 

Because service connection is denied for the left and right 
leg nerve problems, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service medical records have been 
associated with the claims file and the veteran was afforded 
VA examinations in connection with the claims.  All 
identified and available treatment records have been secured.  
In March 2002 correspondence, the RO specifically notified 
the veteran of evidence that the RO been unsuccessful in 
obtaining.  

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more 
disabling not later than September 30, 2011, and must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(b).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Effective June 10, 
2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  68 Fed. Reg. 34539-34543 
(June 10, 2003) (codified at 38 C.F.R. § 3.317 (2006).

A.  Left Leg Nerve Problems and Right Leg Nerve Problems

Neurologic symptoms are an objective sign of undiagnosed 
illness.  38 C.F.R. § 3.317(b).  The evidence does not reveal 
nerve problems or neurologic symptoms in either leg.  The 
report of the April 2002 VA examination did not identify any 
neurologic symptoms involving the veteran's legs.

During the February 2005 neurological examination, the 
veteran reported an aching pain in the muscles of his legs, 
but that he knew of no nerve injuries.  He reported having no 
numbness in his lower extremities.  Examination revealed a 
generalized tenderness along the anterior aspect of his 
thighs, but full sensation throughout his lower extremities.  
No nerve damage was present in either leg.  The examiner 
concluded that the veteran was neurologically intact entirely 
in his lower extremities and did not have any nerve injury.

The first requirement for any service connection claim is the 
existence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this regard, with respect to 
the veteran's claims for service connection right and left 
leg nerve problems, post-service medical records fail to 
reveal any diagnosis for these alleged conditions.  
Therefore, absent evidence of current disabilities, service 
connection cannot be granted in either case.  Id. 

While the veteran is competent to offer statements of first-
hand knowledge that he experienced neurologic symptoms, as a 
lay person he is not competent to render a probative opinion 
on a medical matter, such as the etiology of left leg nerve 
problems and right leg nerve problems.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Because there is no evidence of a current undiagnosed illness 
manifested by left leg nerve problems and right leg nerve 
problems, the weight of the evidence is against the claims 
and the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Adjustment Disorder with Depressive Disorder

Service medical records contain no findings of any adjustment 
disorder or depression and there is no evidence of depression 
within one year after service.  Therefore, service connection 
is not warranted on a presumptive basis.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Non-VA treatment records received in June 1997 show 
complaints of depression and anxiety in April 1993.  These 
records include an October 1993 assessment of a disabling 
cardiac psychosis.  The veteran's treating physician, J. Greg 
Sikes, M.D., opined that the veteran had subjectively and 
objectively made a full physical recovery from his previous 
myocardial infarction, but that he remained disabled from 
associated cardiac psychosis and panic disorder.

The report of a June 1997 VA examination shows a diagnosis of 
probable depression.

A March 1998 statement, received from David S. Knapp, M.D., 
in January 2001, reflects that the veteran has had memory 
deficits, panic attacks, and anxiety since his angioplasty.

During an April 2002 VA examination, the veteran reported 
that, since 1993, he has been unable to hold a job for as 
long as a year due to health problems.  Other than declining 
health problems, the veteran denied psychosocial stressors 
during the last couple of years.  The Axis I diagnosis 
included an adjustment disorder with depressive features, 
secondary to chronic pain, chronic medical conditions, and 
limitations these physical problems have placed upon the 
veteran's life.  The examiner opined that the veteran's 
depressive symptoms did not appear to be etiologically 
related to his experience in combat to any significant 
degree.

There is competent evidence that the veteran currently 
suffers a depressive disorder.  There is also competent 
evidence linking the veteran's current adjustment disorder 
with depressive disorder to his chronic medical conditions.  

Service connection has been established for atherosclerotic 
heart disease, effective February 1997.

Service connection is available on a secondary basis for 
disease or disability that is proximately due to a service 
connected disease or disability.  38 C.F.R. § 3.310(a).  The 
regulation has been interpreted as permitting secondary 
service connection where a service connected disease or 
disability aggravates the claimed disease or injury.  Allen 
v. Brown, 7 Vet. App.  439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997).

In a February 2005 addendum, a VA examiner opined that the 
veteran does indeed have difficulties with depression which 
are related in part to poor adjustment to his declining 
medical condition.  The examiner noted that the veteran did 
have some emotional difficulties following his heart attack, 
which was not unusual and that these problems have persisted.  
The examiner added that the veteran's currently described 
problems were not primarily caused by his military 
experiences, but rather by the health-related difficulties.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, affording the veteran the benefit of the doubt, 
the Board finds that service connection is warranted for an 
adjustment disorder with depressive disorder as secondary to 
his service-connected atherosclerotic heart disease.  
38 U.S.C.A. § 5107.


ORDER

Service connection for left leg nerve problems is denied.

Service connection for right leg nerve problems is denied.

Service connection for an adjustment disorder with depressive 
disorder is granted.


REMAND

The RO denied the veteran's original claim of service 
connection for degenerative disc disease of C4-5 and C6-7 
with intervertebral disc of C7-T1 in January 1998.  The 
veteran did not appeal.  Accordingly, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7104, 7105; 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103.

VA's duty to notify a claimant seeking to reopen a claim 
includes advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  VA must, in the context of a claim to reopen, 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  As no such notice has been provided to 
the veteran, his new and material evidence claim must be 
remanded. 

Regarding the claim for service connection for fibromyalgia, 
the veteran is seeking entitlement to service connection on a 
direct basis and as a result of unknown environmental 
conditions to which he was exposed during his service in the 
Southwest Asia theater of operations (Operation Desert 
Storm/Desert Shield).  

At an April 2002 VA examination, the veteran complained that 
his major pain points were all his joints, both knees, hips, 
low back, mid back, and neck.  Examination revealed 
tenderness all over the body; range of motion of the knees, 
sacroiliac joints, and shoulders were complete.  The 
assessment was generalized body aches due to muscle spasms 
from degenerative joint disease.  The examiner opined that 
the veteran may have fibromyalgia and may need re-evaluation 
for rheumatoid arthritis.  VA is obliged to provide an 
examination or obtain a medical opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In this case, an opinion is needed 
to determine whether the veteran has muscle aches and joint 
pains related to an undiagnosed illness or to a medically 
unexplained, chronic multi-symptom illness such as 
fibromyalgia.

Accordingly, the claims are REMANDED for the following 
action:

1.  Furnish to the veteran and his 
representative a letter providing 
notification required by the 38 
U.S.C.A. §§ 5102, 5103, and 5103A and 
38 C.F.R. § 3.159 as regards reopening 
the claim of service connection for 
degenerative disc disease of C4-5 and 
C6-7 with intervertebral disc of C7-T1.  
The letter should advise the appellant 
of the evidence and information that is 
necessary to reopen the claim as well 
as the evidence and information that is 
necessary to establish his entitlement 
to the underlying claim for the 
benefits sought by the appellant.  He 
should also be told to provide any 
evidence in his possession pertinent to 
each claim. 38 C.F.R. § 3.159.

2.  Arrange for the veteran to be 
afforded an examination to assess whether 
the claimed muscle aches and fibromylagia 
is related to his service in Southwest 
Asia.  The claims folder must be made 
available for the examiner for review for 
the examination.

The examiner should address the 
following:  (1) whether a diagnosis of 
fibromyalgia is appropriate; (2) whether 
there are widespread musculoskeletal pain 
and tender points (other than cervical 
spine), with or without associated 
fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or 
Raynaud's like symptoms: that are 
constant, or nearly so, and refractory to 
therapy; that are episodic, with 
exacerbations often precipitated by 
environmental or emotional stress or by 
overexertion, but that are present more 
than one-third of the time; or that 
require continuous medication for 
control; (3) whether the veteran shows 
objective indications of a chronic 
disability manifested by muscle and/or 
joint pain (other than cervical spine); 
and (4) whether the veteran's arthralgias 
(other than cervical spine) may be 
attributed to any other known clinical 
diagnosis. 

The examiner should express an opinion as 
to the etiology of any diagnosed 
fibromyalgia and muscle and joint aches 
(other than cervical spine), including 
whether the veteran has any signs or 
symptoms of illness attributable to 
service in the Persian Gulf War.

If there is a known diagnosis that can be 
medically explained, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the diagnosed 
disability is medically related to 
service.

3.  After completing the requested 
action, readjudicate the claims on 
appeal.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


